DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,098,761 in view of Tanaka et al. (US Pat. No. 5,429,876). 
Instant claim 1 and claim 1 of the ‘761 patent both recite a sliding member comprising a back-metal layer having a back surface and a bonding surface; and a sliding layer on the bonding surface of the back-metal layer, the sliding layer being made of a copper alloy and having a sliding surface, the copper alloy comprising 0.5-12 mass% Sn, 0.06-0.4% P, etc. and the balance Cu and inevitable impurities, wherein the back-metal layer is made of a hypoeutectoid steel comprising 0.07-0.35 mass% carbon, and has a structure comprising a ferrite phase and pearlite, wherein the back-metal layer includes a pore existing region including a plurality of closed pores when viewing a cross-section perpendicular to the sliding surface, the plurality of closed pores having an average size, the pore existing region extending from the bonding surface toward an inner portion of the back-metal layer, and having a ratio of V2/V1 of a total volume V2 of the closed pores to a volume of V1 of the pore existing region.
Instant claim 1 recites wherein the closed pores have an average size of 5-15 µm, whereas claim 1 of the ‘761 patent recites wherein the closed pores have an average size of 1-10 µm.  However, these ranges overlap and the courts have held where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented. 
Instant claim 1 recites wherein the pore existing region has a thickness of 10-60 µm, whereas claim 1 of the ‘761 patent recites wherein the pore existing region has a thickness of 2-20 µm.  However, these ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.
Instant claim 1 recites wherein V2/V1 is 0.05-0.1, whereas claim 1 of the ‘761 patent recites wherein V2/V1 is 0.02-0.08.  However, these ranges overlap and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.
Instant claim 1 differs from claim 1 of the ‘761 patent insofar as instant claim 1 also recites a plurality of closed pores that are not open to the bonding surface.  However, claim 1 of the ‘761 patent recites the closed pores having an average size of 1-10 µm and the thickness of the pore existing region having a thickness of 2-20 µm.  As the lower limit and upper limit of the size of the closed pores is approximately half of the lower limit and upper limit respectively of the thickness of the pore existing region, it would have been prima facie obvious that the size of the closed pores may be smaller than the thickness of the pore existing region and therefore a plurality of closed pores (i.e. closed pores within the pore existing region at the furthest distance from the bonding surface) may not be open to the bonding surface.
Instant claim 1 also differs from claim 1 of the ‘761 patent insofar as reciting that the copper alloy additionally includes 0.5-15 mass% Ni.  However, Tanaka teaches a bearing material for sliding bearing (i.e. a sliding member) having a steel back metal layer with a layer of copper alloy (Col. 1, lines 50-58), wherein the copper alloy is a powder that is dispersed on the steel back metal then sintered and rolled twice (Col. 3, lines 8-28), and wherein the sintered copper alloy layer has a composition of 0.5-8 wt% Sn, 2-10% Ni, ≤0.2% P, etc. and a balance Cu and incidental impurities (Col. 1, lines 50-58).  These ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a copper alloy as disclosed by Tanaka for the sliding layer as this is considered to be a conventionally known material known to afford a sliding member, and one would have had a reasonable expectation of success.
Both instant claim 3 and claim 2 of the ‘761 patent recite wherein an average distance between the closed pores and the bonding surface is 5-15 µm in the cross sectional view perpendicular to the sliding surface.
Both instant claim 4 and claim 3 of the ‘761 patent recite wherein an average aspect ratio of the closed pores is not more than 2.5 in the cross-sectional view perpendicular to the sliding surface.
Both instant claim 6 and claim 4 of the ‘761 patent recite wherein a region of the back-metal layer excluding the pore existing region has a composition including 0.07-0.35 mass% of C, ≤0.4% of Si, ≤1% of Mn, ≤0.04% of P, ≤0.05% of S, and the balance of Fe and inevitable impurities.
instant claim 7 and claim 5 of the ‘761 patent recite wherein the copper alloy further includes one or more selected form 0.01-5 mass% of Al, 0.01-5% of Si, 0.1-5% of Mn, 0.1-30% of Zn, 0.1-5% of Sb, 0.1-5% of In, 0.1-5% of Ag, 0.5-25% of Pb, and 0.5-20% of Bi.  Instant claim 7 also recites 0.01-10 mass% of Fe, whereas claim 1 of the ‘761 patent recites 0.1-1% of Fe, which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the pore extending region” in lines 9-10.  There is insufficient antecedent basis for this limitation.  The examiner suggests changing “the pore extending region” to “the pore existing region” to be consistent with the terminology introduced in line 9.
Claims 2-7 stand rejected as they depend on a rejected claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784